OPINION OF THE COURT

STAPLETON, Circuit Judge.
Appellant Jose DelValle pled guilty to distribution of crack cocaine. He was sentenced to twenty months of incarceration. On appeal, he argues only that the District Court “erred in not granting a downward departure on the grounds that this case departed from the ‘heartland’ of the sentencing guidelines.” Appellant’s Br/ at 8.
As appellant acknowledges, the District Court recognized that it had the authority *265to depart. It necessarily follows that we lack jurisdiction to review its decision not to depart. United States v. Vitale, 159 F.3d 810 (3d Cir.1998); United States v. Denardi, 892 F.2d 269 (3d Cir.1989).
The appeal will be dismissed for lack of jurisdiction.